Exhibit 10.7

[g225167mgi001.jpg]

Interest Rate Swap Transaction

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:

JPMORGAN CHASE BANK, N.A.

(“JPMorgan”)

and

HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3

(the “Counterparty”)

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc., the
“Definitions”) are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

Terms not otherwise defined herein shall have the respective meaning set forth
in the Indenture, dated as of 15 August 2007 (the “Indenture”), between the
Counterparty, as issuer, and The Bank of New York Trust Company, N.A., not in
its individual capacity but solely in its capacity, as indenture trustee (the
“Indenture Trustee”).

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 30 August 2007, as amended and supplemented from time to
time (the “Agreement”), between JPMORGAN CHASE BANK
N.A. (“JPMorgan”) and HARLEY-DAVIDSON MOTORCYCLE TRUST 2007-3 (the
“Counterparty”). All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.

1


--------------------------------------------------------------------------------


The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

A. TRANSACTION DETAILS

 

 

 

JPMorgan Deal Number(s):

 

 

 

Notional Amount:

For each Calculation Period, the Outstanding Amount of the Class A-2b Notes as
of the close of business on the Payment Date that is the first day of each
Calculation Period, as stated in Servicer’s monthly investor report relating to
such Payment Date (“Monthly Report”), or for the first Calculation Period, USD
120,000,000.00. The Counterparty will cause the Monthly Report relating to such
calculation period to be delivered to JPMorgan on or prior to the date such
monthly report is required to be delivered pursuant to the Basic Documents.

 

 

Trade Date:

23 August 2007

 

 

Effective Date:

30 August 2007

 

 

Termination Date:

The earliest of (i) 15 September 2010 or (ii) the date on which the Notional
Amount hereunder has been reduced to zero, subject to adjustment in accordance
with the Modified Following Business Day Convention and subject to Early
Termination in accordance with the terms of the Agreement.

 

 

Fixed Amounts:

 

 

 

Fixed Rate Payer:

Counterparty

 

 

Fixed Rate Payer Payment Dates:

The 15th of each month in each year, from and including 15 September 2007 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention and there will be no adjustment to
the Calculation Period.

 

 

Fixed Rate:

5.05200 percent

 

 

Fixed Rate Day Count Fraction:

30/360

 

 

Business Days:

New York

 

2


--------------------------------------------------------------------------------


 

Floating Amounts:

 

 

 

Floating Rate Payer:

JPMorgan

 

 

Floating Rate Payer Payment Dates:

The 15th of each month in each year, from and including 15 September 2007 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention and there will be an adjustment to
the Calculation Period.

 

 

Floating Rate for initial Calculation Period:

5.5075%

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Reset Dates:

The first day of each Calculation Period.

 

 

Spread:

None

 

 

Compounding:

Inapplicable

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Designated Maturity:

1 Month

 

 

Business Days:

New York, London

 

 

Calculation Agent:

JPMorgan, unless otherwise stated in the Agreement.

 

 

B. ACCOUNT DETAILS

 

 

 

Payments to JPMorgan in USD:

JPMORGAN CHASE NEW YORK

 

JPMORGAN CHASE BANK N.A.

 

BIC: CHASUS33XXX

 

AC No: 099997979

 

 

Payments to Counterparty in USD:

As per your standard settlement instructions.

 

 

C. OFFICES

 

 

 

JPMorgan:

NEW YORK

 

 

Counterparty:

CHICAGO

 

3


--------------------------------------------------------------------------------


D. DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

E.  RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Rate Swap Transaction that (absent a written agreement between
the parties that expressly imposes affirmative obligations to the contrary for
that Rate Swap Transaction):

(a)           Non-Reliance.  It is acting for its own account, and it has made
its own independent decision to enter into that Rate Swap Transaction and as to
whether that Rate Swap Transaction is appropriate or proper for it based upon
its own judgment and upon advice from such advisers as it has deemed necessary.
It is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Rate Swap
Transaction; it being understood that information and explanations related to
the terms and conditions of a Rate Swap Transaction shall not be considered
investment advice or a recommendation to enter into that Rate Swap Transaction. 
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of that Rate Swap
Transaction.

(b)           Assessment and Understanding.  It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Rate Swap Transaction.  It is capable of assuming, and assumes the
risks of that Rate Swap Transaction.

(c)           Status of Parties.   The other party is not acting as a fiduciary
for or an adviser to it in respect of that Rate Swap Transaction.

4


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6900043624747

JPMorgan Chase Bank N.A.

 

 

/s/ Carmine Pilla

 

 

 

 

Name:

Carmine Pilla

 

 

 

 

Title:

Vice President

 

 

Accepted and confirmed as of the date

first written:

HARLEY-DAVIDSON

MOTORCYCLE TRUST 2007-3

 

By: Wilmington Trust Company, not
in its Individual capacity but solely as
Owner Trustee on behalf of the Trust

 

/s/ J. Christopher Murphy

 

 

 

 

Name:

J. Christopher Murphy

 

 

Title:

Financial Services Officer

 

 

Your reference number:

 

 

 

5


--------------------------------------------------------------------------------


Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

Contacts

 

JPMorgan Contact

Telephone Number

 

 

Client Service Group

(001) 3026344960

 

 

Group E-mail address:

 

Facsimile:

(001) 8888033606

Telex:

 

Cable:

 

 

Please quote the JPMorgan deal number(s): 6900043624747

6


--------------------------------------------------------------------------------